Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazurek (2007/0029223).  Mazurek discloses a method of assembling a packaging system comprising a support member (111) and a packing component (104, 114, 116).  The support member having a base (126), a head portion (124), and a leg (106).  The packing component including a first portion (116) having a first upper surface (an inner surface) defining a first aperture (122), and a second portion having a second upper surface (an inner surface when the first portion is attached to the second portion) defining a second aperture (120).  Mazurek further discloses placing the leg within the first aperture, placing the head portion within the second aperture (Figs. 2-5), and securing the first portion to the second portion with the base disposed between the first and second portions which is considered equivalent to engaging the base with the first and second upper surfaces as claimed.  
As to claim 15, Mazurek further discloses a folding axis (118) extending between the first portion and the second portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek in view of The Official Notice and Aida et al. (4,359,183; hereinafter Aida).  Mazurek discloses the method of assembling the packaging system as above having most of the limitations of the claims except for coupling the packing component to a container or coupling a lower surface to a container as claimed.  The Official Notice is taken of an old and conventional practice of providing a container for containing at least one packing component for storage and/or transportation.  Aida teaches a carton (1; Fig. 3) comprising a handle (3) having a pasteboard (5) and the pasteboard coupled to an inner surface of the carton by adhesive (31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Aida to modify the packaging system of Mazurek so the packaging system includes a container as taught by The Official Notice for containing the packing component for storage and/or transport which is old and conventional in the packaging art and the lower surface of the packing component is coupled to the container as taught by Aida for securing the packing component during transportation and also for better protecting the packing component.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736